SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

957
KA 15-01396
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

JULYNN CRISCUOLO, DEFENDANT-APPELLANT.


JAMES S. KERNAN, PUBLIC DEFENDER, LYONS (SHIRLEY A. GORMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

RICHARD M. HEALY, DISTRICT ATTORNEY, LYONS (BRUCE A. ROSEKRANS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wayne County Court (Dennis M.
Kehoe, J.), rendered August 11, 2015. The judgment convicted
defendant, upon her plea of guilty, of driving while intoxicated, a
class E felony, and aggravated vehicular assault.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    November 10, 2016                      Frances E. Cafarell
                                                   Clerk of the Court